Exhibit 10.3
McKESSON CORPORATION
2005 MANAGEMENT INCENTIVE PLAN
Amended and Restated on April 21, 2010, Effective July 28, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  PAGE
A.
  NAME; EFFECTIVE TIME   1
 
     
B.
  PURPOSE   1
 
       
C.
  ADMINISTRATION   1
 
       
D.
  PARTICIPATION   2
 
       
E.
  INDIVIDUAL TARGET AWARDS FOR PARTICIPANTS   2
 
       
F.
  BASIS OF AWARDS   3
 
     
G.
  AWARD DETERMINATION   4
 
       
H.
  PROCEDURES APPLICABLE TO COVERED EMPLOYEES   4
 
       
I.
  PAYMENT OF AWARDS   5
 
       
J.
  EMPLOYMENT ON PAYMENT DATE   5
 
       
K.
  CHANGE IN CONTROL   6
 
       
L.
  FORFEITURE   6
 
       
M.
  RECOUPMENT   8
 
       
N.
  WITHHOLDING TAXES   8
 
       
O.
  EMPLOYMENT RIGHTS   8
 
       
P.
  NONASSIGNMENT; PARTICIPANTS ARE GENERAL CREDITORS   8
 
       
Q.
  AMENDMENT OR TERMINATION   8
 
       
R.
  SUCCESSORS AND ASSIGNS   9
 
       
S.
  GOVERNING LAW   9
 
       
T.
  INTERPRETATION AND SEVERABILITY   9
 
       
U.
  DEFINITIONS   9
 
       
V.
  EXECUTION   11
 
       

i.



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
2005 MANAGEMENT INCENTIVE PLAN
Amended and Restated on April 21, 2010, Effective July 28, 2010
A. NAME; EFFECTIVE TIME.
     The name of this plan is the McKesson Corporation 2005 Management Incentive
Plan. The Plan replaces in its entirety the Company’s 1989 Management Incentive
Plan. On May 25, 2005, the Board adopted the Plan, effective for fiscal years of
the Company commencing on and after April 1, 2005, with such adoption subject to
stockholder approval, which was granted on July 27, 2005. The Committee
subsequently amended and restated the Plan on and effective October 27, 2006,
amended and restated the Plan on October 24, 2008, effective January 1, 2009,
and amended and restated the Plan on and effective April 20, 2010. The Board
amended and restated the Plan on April 21, 2010, effective as of July 28, 2010,
subject to stockholder approval, which was granted and the Plan became effective
on July 28, 2010.
B. PURPOSE.
     The purpose of the Plan is to advance and promote the interests of the
Company and its stockholders by providing performance-based incentives to
certain employees and to motivate those employees to set and achieve
above-average financial and non-financial objectives.
C. ADMINISTRATION.
     The Committee shall have full power and authority, subject to the
provisions of the Plan, (i) to designate employees as Participants for any
Performance Period, (ii) to add and delete employees, subject to the eligibility
requirement set forth in paragraph D.1 below, from the list of designated
Participants, (iii) to establish Individual Target Awards for Participants,
(iv) to establish performance goals upon achievement of which the Individual
Target Awards will be based, and (v) to take all action in connection with the
foregoing or in relation to the Plan as it deems necessary or advisable.
Decisions and selections of the Committee shall be made by a majority of its
members and, if made pursuant to the provisions of the Plan, shall be final.
     Notwithstanding the foregoing, the Committee may delegate to the Chief
Executive Officer (the “CEO”) the power and authority, subject to the provisions
of the Plan, (i) to designate employees who are not members of the Officer Group
as Participants, (ii) to recommend members of the Officer Group to the Committee
for designation as Participants; provided that the Committee shall review and
approve members of the Officer Group as Participants recommended by the CEO,
(iii) to add and delete employees who are not members of the Officer Group,
subject to the eligibility requirement set forth in paragraph D.1 below, from
the list of designated Participants, (iv) to establish Individual Target Awards
for Participants who are not members of the Officer Group, (v) to establish

1



--------------------------------------------------------------------------------



 



performance goals upon achievement of which such Individual Target Awards will
be based, and (vi) to review and approve, modify or disapprove, or otherwise
adjust or determine the amount, if any, to be paid to Participants who are not
members of the Officer Group for the applicable Performance Period based on such
Participants’ performance goals and individual performance. In addition to the
forgoing, the CEO may further delegate his authority to other executive offices
of the Company, except that the CEO may not delegate his authority to recommend
members of the Officer Group to the Committee for designation as Participants.
References to the Committee herein shall include references to the CEO and his
designees to the extent that the Committee has delegated power and authority
under the Plan to the CEO and to the extent that the CEO has further delegated
power and authority under the Plan to other executive officers of the Company.
     The Committee may promulgate such rules and regulations as it deems
necessary for the proper administration of the Plan and the CEO (but not his
designees) may promulgate rules and regulations as he deems necessary for the
proper administration of the Plan with respect to Participants who are not
members of the Officer Group. The Committee may interpret the provisions and
supervise the administration of the Plan, and take all action in connection
therewith or in relation to the Plan as it deems necessary or advisable. The
interpretation and construction by the Committee of any provision of the Plan or
of any award shall be final.
D. PARTICIPATION.
     1. Eligibility—Executives, Managers and Professionals
     Only active employees of the Company who are employed in an executive,
managerial or professional capacity may be designated as Participants under the
Plan.
     2. Designation of Participants
     No person shall be entitled to any award under the Plan for any Performance
Period unless he or she is so designated as a Participant for that Performance
Period.
E. INDIVIDUAL TARGET AWARDS FOR PARTICIPANTS.
     At the beginning of each Performance Period, the Committee shall establish
an Individual Target Award for each Participant. An Individual Target Award
shall only be a target and the amount of the target may or may not be paid to
the Participant. Establishment of an Individual Target Award for an employee for
any Performance Period shall not imply or require that an Individual Target
Award or an Individual Target Award at any specified level will be set for any
subsequent year. The amount of any actual award paid to any Participant may be
greater or less than this target. As set forth in paragraph G.4 below (but
subject to the limitations applicable to Covered Employees contained in
Article H), the actual award may be as much as three times target or as low as
zero for any Performance Period. The Individual Target Award may be established
for a Participant by name, job level, position or any other similar identifier.

2



--------------------------------------------------------------------------------



 



F. BASIS OF AWARDS.
     1. Performance Goals
     The Committee shall establish measures, which may include financial and
non-financial objectives (“Performance Goals”) for each segment of the Company.
These Performance Goals shall be determined by the Committee in advance of each
Performance Period or within such period as may be permitted by the regulations
issued under Section 162(m), and to the extent that awards are paid to Covered
Employees, the performance criteria to be used shall be any of the following,
either alone or in any combination, which may be expressed with respect to the
Company or one or more operating units or groups, as the Committee may
determine: cash flow; cash flow from operations; total earnings; earnings per
share, diluted or basic; earnings per share from continuing operations, diluted
or basic; earnings before interest and taxes; earnings before interest, taxes,
depreciation, and amortization; earnings from operations; net asset turnover;
inventory turnover; capital expenditures; net earnings; operating earnings;
gross or operating margin; debt; working capital; return on equity; return on
net assets; return on total assets; return on investment; return on capital;
return on committed capital; return on invested capital; return on sales; net or
gross sales; market share; economic value added; cost of capital; change in
assets; expense reduction levels; debt reduction; productivity; stock price;
customer satisfaction; employee satisfaction; total shareholder return; average
invested capital; credit rating; gross margin; improvement in workforce
diversity; operating expenses; operating expenses as a percentage of revenue;
and succession plan development and implementation.
     2. Adjustment Of Performance Goals
     The Committee may determine Performance Goals on an absolute basis or
relative to internal goals or relative to levels attained in prior years or
related to other companies or indices or as ratios expressing relationships
between two or more Performance Goals. In addition, Performance Goals may be
based upon the attainment of specified levels of Company performance criteria
under one or more of the measures described above relative to the performance of
other corporations or a designated comparison group. The Committee shall specify
the manner of adjustment of any Performance Goal to the extent necessary to
prevent dilution or enlargement of any award as a result of extraordinary events
or circumstances, as determined by the Committee, or to exclude the effects of
extraordinary, unusual, or non-recurring items; changes in applicable laws,
regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; or any recapitalization, restructuring, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, split-up,
combination, liquidation, dissolution, sale of assets, or other similar
corporate transaction.
     3. Performance Goals Related To More Than One Segment Of The Company
     Awards may be based on performance against objectives for more than one
segment of the Company. For example, awards for corporate management may be
based on overall

3



--------------------------------------------------------------------------------



 



corporate performance against objectives, but awards for a unit’s management may
be based on a combination of corporate, unit and sub-unit performance against
objectives.
     4. Performance Period; Individual Performance
     The Committee shall specify the Performance Period over which period
Performance Goals will be measured and determined.
     Subject to the limitations set forth in Article H below, individual
performance of each Participant may be measured and used in determining awards
under the Plan.
G. AWARD DETERMINATION.
     1. Award Determined By Committee
     After any Performance Period for which an Individual Target Award is
established for a Participant under the Plan, the Committee shall review and
approve, modify or disapprove the amount, if any, to be paid to the Participant
for the Performance Period. The amount paid shall be the Individual Target Award
adjusted to reflect both the results against the Participant’s Performance Goals
and the Participant’s individual performance. Subject to Article H, all awards
are subject to adjustment at the sole discretion of the Committee.
     2. Financial And Non-Financial Performance
     Individual Target Award amounts will be modified based on the achievement
of financial and non-financial objectives by the Company and relevant units
and/or sub-units. Performance results against objectives shall be reviewed and
approved by the Committee in accordance with paragraph F.2 above, as applicable.
     3. Individual Performance
     Any Individual Target Award, adjusted to reflect financial performance, may
be further adjusted with the review and approval of the Committee to give full
weight to the Participant’s individual performance during the Performance
Period.
     4. Overall Effect
     Subject to Article H, the combination of any financial performance
adjustment and individual performance adjustment may increase the amount paid
under the Plan to a Participant for any Performance Period to as much as three
times the Individual Target Award, and may reduce any amount payable to zero.
H. PROCEDURES APPLICABLE TO COVERED EMPLOYEES.
     Awards under the Plan to Participants who are Covered Employees shall be
subject to pre-established Performance Goals as set forth in this Article H.
Notwithstanding the provisions of paragraph G.3 above, the Committee shall not
have discretion to modify the terms of awards to such Participants except as
specifically set forth in this Article H.

4



--------------------------------------------------------------------------------



 



     At the beginning of a Performance Period, the Committee shall establish
Individual Target Awards for such of the Participants who may be Covered
Employees, payment of which shall be conditioned upon satisfaction of specific
Performance Goals for the Performance Period established by the Committee in
writing in advance of the Performance Period, or within such period as
applicable regulations under Section 162(m) may permit to qualify payments to be
“performance-based”. The Performance Goals established by the Committee shall be
based on one or more of the criteria set forth in paragraph F.1 above. The
extent, if any, to which an award will be payable will be based upon the degree
of achievement of the Performance Goals in accordance with a pre-established
objective formula or standard as determined by the Committee. The application of
the objective formula or standard to the Individual Target Award will determine
whether the Covered Employee’s award for the Performance Period is greater than,
equal to or less than the Participant’s Individual Target Award. To the extent
that the minimum Performance Goals are satisfied or surpassed, and upon written
certification by the Committee that the Performance Goals have been satisfied to
a particular extent, payment of the award shall be made as soon as reasonably
practicable after the Payment Date in accordance with the objective formula or
standard applied to the Individual Target Award unless the Committee determines,
in its sole discretion, to reduce or eliminate the payment to be made.
     Notwithstanding any other provision of the Plan, the maximum award payable
to any Participant who is a Covered Employee for any fiscal year of the Company
shall not exceed $6,000,000.
I. PAYMENT OF AWARDS.
     An award under the Plan shall be paid in a single sum to the Participant as
soon as reasonably practicable after Payment Date, unless the Participant elects
to defer his or her award pursuant to the terms and conditions of the Company’s
Deferred Compensation Administration Plan III (“DCAP III”) and in compliance
with Section 409A of the Code. To the extent that an award is not deferred under
DCAP III, such award shall be paid no later than the end of the period under
which payment would be deemed to be a “short-term deferral” as defined in the
regulations under Section 409A of the Code.
J. EMPLOYMENT ON PAYMENT DATE.
     No award shall be made to any Participant who is not an active employee of
the Company on the Payment Date; provided, however, that the Committee, in its
sole and absolute discretion, may make pro-rata awards to Participants in
circumstances that the Committee deems appropriate in its discretion, including,
but not limited to, a Participant’s death, disability, retirement or other
termination of employment prior to the Payment Date. Any such pro-rated awards
shall be determined by the Committee in accordance with Article G above after
taking into account the portion of the Performance Period completed.
Notwithstanding the foregoing, any pro-rata award that the Committee in its sole
and absolute discretion, may make to a Covered Employee upon a circumstance that
is not death, disability or a Change in Control, shall be based on the
attainment of the pre-established Performance Goals designated for the
applicable performance period under Article H above.

5



--------------------------------------------------------------------------------



 



K. CHANGE IN CONTROL.
     In the event of a Change in Control, the Company or any successor or
surviving corporation shall pay to each Participant an award for the Performance
Period in which the Change in Control occurs and for any previous Performance
Period for which awards have been earned but not yet paid; provided, however,
any awards for any previous Performance Period paid to a Covered Employee shall
be based on the attainment of the pre-established Performance Goals designated
for the applicable performance period under Article H above. Subject to the
employment requirements of Article J, each such award shall be equal to the
greatest of the following: (i) the Participant’s Individual Target Award for the
applicable Performance Period; (ii) the Participant’s Individual Target Award
for the applicable Performance Period adjusted based on the actual performance
outcome for that Performance Period, provided, that the Committee may not invoke
its discretionary authority to reduce the amount of such an award; or (iii) the
average of awards earned and paid to (or deferred by) the Participant in the
three (or such fewer number of years that the Participant has been eligible for
such an award) completed Performance Periods immediately preceding the
applicable Performance Period. Such awards shall be paid by the Company or any
successor or surviving corporation at such time as the awards otherwise would be
payable under the Plan; provided, however, that if a Participant is terminated
without Cause or terminates for Good Reason within twelve months after a Change
in Control, then such Participant shall be paid his or her awards determined
under this Article K, within thirty days of such termination. Notwithstanding
the foregoing, any award determined pursuant to this Article K shall be reduced
by any corresponding award payable under a Participant’s individual written
employment agreement, if any.
L. FORFEITURE.
     Any other provision of the Plan to the contrary notwithstanding, if the
Committee determines that a Participant has engaged in any of the actions
described below, then upon written notice from the Company to the Participant
(i) the Participant shall not be eligible for any award for the year in which
such notice is given or for the preceding year, if such award has not been paid
as of the date of the notice, (ii) any payment of an award received by the
Participant within twelve months prior to the date that the Company discovered
that the Participant engaged in any action described below shall immediately be
repaid to the Company by the Participant in cash (including amounts withheld
pursuant to Article M) and (iii) any award deferred pursuant to Article I within
twelve months prior to the date that the Company discovered that the Participant
engaged in any action described below shall be forfeited immediately and shall
not be distributed to the Participant under any circumstances.
     The consequences described above shall apply if the Participant, either
before or after termination of employment with the Company:

  1.   Discloses to others, or takes or uses for his or her own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how or any other proprietary information or intellectual property
belonging to the Company and obtained by the Participant during the term of

6



--------------------------------------------------------------------------------



 



      his or her employment, whether or not they are the Participant’s work
product. Examples of such confidential information or trade secrets include,
without limitation, customer lists, supplier lists, pricing and cost data,
computer programs, delivery routes, advertising plans, wage and salary data,
financial information, research and development plans, processes, equipment,
product information and all other types and categories of information as to
which the Participant knows or has reason to know that the Company intends or
expects secrecy to be maintained; or     2.   Fails to promptly return all
documents and other tangible items belonging to the Company in the Participant’s
possession or control, including all complete or partial copies, recordings,
abstracts, notes or reproductions of any kind made from or about such documents
or information contained therein, upon termination of employment, whether
pursuant to retirement or otherwise; or     3.   Fails to provide the Company
with at least thirty (30) days’ written notice prior to directly or indirectly
engaging in, becoming employed by, or rendering services, advice or assistance
to any business in competition with the Company. As used herein, “business in
competition” means any person, organization or enterprise which is engaged in or
is about to become engaged in any line of business engaged in by the Company at
the time of the termination of the Participant’s employment with the Company; or
    4.   Fails to inform any new employer, before accepting employment, of the
terms of this Article L and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Company and obtained by the Participant during the
term of his or her employment with the Company; or     5.   Induces or attempts
to induce, directly or indirectly, any of the Company’s customers, employees,
representatives or consultants to terminate, discontinue or cease working with
or for the Company, or to breach any contract with the Company, in order to work
with or for, or enter into a contract with, the Participant or any third party;
or     6.   Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Company; or     7.   Directly or indirectly engages in, becomes employed by, or
renders services, advice or assistance to any business in competition with the
Company, at any time during the twelve months following termination of
employment with the Company.

     The Committee shall determine in its sole discretion whether the
Participant has engaged in any of the acts set forth in subsections 1 through 7
above, and its determination shall be conclusive and binding on all interested
persons.

7



--------------------------------------------------------------------------------



 



     Any provision of this Article L which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Article L.
M. RECOUPMENT.
     Individual Target Awards, and payments made under such awards, are subject
to the Corporation’s Compensation Recoupment Policy, which was first adopted by
the Corporation on January 20, 2010, as amended from time to time, and which is
hereby incorporated by reference into this Plan.
N. WITHHOLDING TAXES.
     Whenever the payment of an award is made, such payment shall be net of an
amount sufficient to satisfy federal, state and local income and employment tax
withholding requirements and authorized deductions.
O. EMPLOYMENT RIGHTS.
     Neither the Plan nor designation as a Plan Participant shall be deemed to
give any individual a right to remain employed by the Company. The Company
reserves the right to terminate the employment of any employee at any time, with
or without cause or for no cause, subject only to the requirements of a written
employment contract (if any).
P. NONASSIGNMENT; PARTICIPANTS ARE GENERAL CREDITORS.
     The interest of any Participant under the Plan shall not be assignable
either by voluntary or involuntary assignment or by operation of law (except by
designation of a beneficiary or beneficiaries to the extent allowed under DCAP
III or a successor plan with respect to amounts deferred under Article I) and
any attempted assignment shall be null, void and of no effect.
     Amounts paid under the Plan shall be paid from the general funds of the
Company, and each Participant shall be no more than an unsecured general
creditor of the Company with no special or prior right to any assets of the
Company for payment of any obligations hereunder. Nothing contained in the Plan
shall be deemed to create a trust of any kind for the benefit of any
Participant, or create any fiduciary relationship between the Company and any
Participant with respect to any assets of the Company.
Q. AMENDMENT OR TERMINATION.
     The Board of Directors may terminate or suspend the Plan at any time. The
Committee may amend the Plan at any time; provided that (i) to extent required
under Section 162(m), the Plan will not be amended without prior approval of the
Company’s stockholders, and (ii) no amendment shall retroactively and adversely
affect the payment of any award previously made. Notwithstanding the foregoing,
no amendment adopted

8



--------------------------------------------------------------------------------



 



following the occurrence of a Change in Control shall be effective if it
(a) would reduce a Participant’s Individual Target Award for the Performance
Period in which the Change in Control occurs, (b) would reduce an award payable
to a Participant based on the achievement of Performance Goals in the
Performance Period before the Performance Period in which the Change in Control
occurs, or (c) modify the provisions of this Article P.
R. SUCCESSORS AND ASSIGNS.
     This Plan shall be binding on the Company and its successors or assigns.
S. GOVERNING LAW.
     The law of the State of Delaware shall govern all question concerning the
construction, validity and interpretation of the Plan, without regard to the
state’s conflict of laws rules.
T. INTERPRETATION AND SEVERABILITY.
     The Plan is intended to comply with Section 162(m), and all provisions
contained herein shall be construed and interpreted in a manner to so comply. In
case any one or more of the provisions contained in the Plan shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of the Plan, but the Plan shall be construed as if such invalid, illegal or
unenforceable provisions had never been contained herein.
U. DEFINITIONS.
     1. “Cause”
     “Cause” shall mean termination of the Participant’s employment upon the
Participant’s willful engagement in misconduct which is demonstrably and
materially injurious to the Company. No act, or failure to act, on the part of
the Participant shall be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Company.
     2. “Change in Control”
     A “Change in Control” shall mean the occurrence of any change in ownership
of the Company, change in effective control of the Company, or change in the
ownership of a substantial portion of the assets of the Company, as defined in
Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended, the
regulations thereunder, and any other published interpretive authority, as
issued or amended from time to time.
     3. “Code”
     “Code” shall mean the Internal Revenue Code of 1986, as amended.

9



--------------------------------------------------------------------------------



 



     4. “Committee”
     “Committee” shall mean the Compensation Committee of the Board of Directors
of McKesson Corporation; provided, however, that the Committee shall consist
solely of two or more “outside directors”, in conformance with Section 162(m) of
the Code.
     5. “Company”
     “Company” shall mean McKesson Corporation, a Delaware corporation,
including its subsidiaries and affiliates.
     6. “Covered Employee”
     “Covered Employee” shall mean an eligible Participant designated by the
Committee who is, or is expected to be, a “covered employee” within the meaning
of Section 162(m) for the Performance Period in which an award is payable
hereunder.
     7. “Good Reason”
     “Good Reason” shall mean any of the following actions, if taken without the
express written consent of the Participant:

  a.   any material change by the Company in the functions, duties, or
responsibilities of the Participant, which change would cause such Participant’s
position with the Company to become of less dignity, responsibility, importance,
or scope from the position and attributes that applied to the Participant
immediately prior to the Change in Control;     b.   any reduction in the
Participant’s base salary;     c.   any material failure by the Company to
comply with any of the provisions of any employment agreement between the
Company and the Participant;     d.   the requirement by the Company that the
Participant be based at any office or location more than 25 miles from the
office at which the Participant is based on the date immediately preceding the
Change in Control, except for travel reasonably required in the performance of
the Participant’s responsibilities and commensurate with the amount of travel
required of the Participant prior to the Change in Control; or     e.   any
failure by the Company to obtain the express assumption of this Plan by any
successor or assign of the Company.

10



--------------------------------------------------------------------------------



 



     8. “Individual Target Award”
     “Individual Target Award” shall mean the target award established for each
Participant under Article E, which shall be a percentage of the Participant’s
base salary or a fixed dollar amount, as determined by the Committee.
     9. “Officer Group”
     “Officer Group” shall mean the Covered Employees and any other officer of
the Company designated as part of the Officer Group by the Committee.
     10. “Participants”
     “Participants” shall mean those employees specifically designated as
Participants for a Performance Period under Article D.
     11. “Payment Date”
     “Payment Date” shall mean the date following the conclusion of a
Performance Period on which the Committee certifies that applicable Performance
Goals have been satisfied and authorizes payment of corresponding awards.
     12. “Performance Goals”
     “Performance Goals” shall have the meaning set forth in Article F hereof.
     13. “Performance Period”
     “Performance Period” shall mean the time period over which Performance
Goals of the Company are measured, as the Committee determines in its
discretion; provided that if the Committee does not designate a time period,
then the Performance Period shall mean the fiscal year of the Company.
     14. “Plan”
     “Plan” shall mean the McKesson Corporation 2005 Management Incentive Plan,
as amended from time to time.
     15. “Section 162(m)”
     “Section 162(m)” shall mean Section 162(m) of the Code and regulations
promulgated thereunder, as may be amended from time to time.
V. EXECUTION.
     This amended and restated 2005 Management Incentive Plan was adopted by the
Board on April 21, 2010, , subject to stockholder approval, which was granted
and this amended and restated 2005 Management Incentive Plan became effective on
July 28, 2010.

11



--------------------------------------------------------------------------------



 



            McKESSON CORPORATION
      By:   /s/ Jorge L. Figueredo         Jorge L. Figueredo        Executive
Vice President, Human Resources     

12